Order                                                                        Michigan Supreme Court
                                                                                   Lansing, Michigan

  July 11, 2012                                                                      Robert P. Young, Jr.,
                                                                                               Chief Justice

  145387 & (131)                                                                     Michael F. Cavanagh
                                                                                           Marilyn Kelly
                                                                                     Stephen J. Markman
                                                                                     Diane M. Hathaway
  STAND UP FOR DEMOCRACY,                                                                Mary Beth Kelly
            Plaintiff-Appellee,                                                          Brian K. Zahra,
                                                                                                    Justices
  v                                                       SC: 145387
                                                          COA: 310047
  SECRETARY OF STATE and BOARD OF
  STATE CANVASSERS,
           Defendants,
  and
  CITIZENS FOR FISCAL RESPONSIBILITY,
            Intervenor-Defendant-Appellant.

  _________________________________________/

          On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the June 8, 2012 judgment of the Court of Appeals is
  considered. We direct the Clerk to schedule oral argument on Wednesday, July 25, 2012
  at 10 a.m. on whether to grant the application or take other action. MCR 7.302(H)(1).
  Each side will have 30 minutes for oral argument. At oral argument, the parties shall
  address: (1) whether plaintiff actually complied with the 14-point type requirement in
  MCL 168.482(2), specifically given the terms “point” and “type;” and (2) if not, whether
  substantial compliance with the 14-point type requirement in § 482(2) is sufficient to give
  plaintiff a clear legal right to certification of the petition. The parties may file
  supplemental briefs regarding those issues within 7 days of the date of this order, but they
  should not submit mere restatements of their application papers.

         YOUNG, C.J. (concurring).

          I concur in the decision to order oral argument on the application. However, I also
  ask the parties to address specific issues related to our resolution of the question whether
  plaintiff has actually complied with the requirement of MCL 168.482(2) that the heading
  be printed in 14-point type.

         First, I would like the parties to address the definitions of “point” and “type” as
  they stood at the time the Legislature enacted MCL 168.482 in 1954 and amended it in
  1965, specifically, whether the “point” measurement of “type” requires a size
                                                                                                                2

measurement of the entire printer’s block rather than of the actual character produced by
the block. See, e.g., Webster’s New International Dictionary of the English Language,
Second Edition (1948); Webster’s Third New International Dictionary of the English
Language Unabridged (1965).

       Second, I would like the parties to address whether these definitions of “point” and
“type” continue to control the interpretation of MCL 168.482(2), notwithstanding
subsequent amendments of the statute in 1993 and 1998 that did not alter the terms
“point” and “type” within that subsection.

      Finally, if the original definitions of “point” and “type” control the interpretation
of MCL 168.482(2) today, I would like the parties to address how the Court is to
determine whether the computer font used in this case complies with those definitions.

       MARKMAN, J., (concurring).

       I concur in the decision to order oral argument on the application. However, I
respectfully ask the parties to address the following questions:

      First, in addressing the meaning of the terms “point” and “type,” see, e.g.,
Webster’s New Collegiate Dictionary (2d ed) (1960), what is the significance, if any, of
the context in which those terms are used, i.e., within a statute that provides that the
heading of the petition “shall be . . . printed in capital letters in 14-point boldface type”?
MCL 168.482(2) (emphasis added).

       Second, assuming that the statute requires a size measurement of the entire
printer’s block rather than of the actual printed character itself, how is such a block to be
measured and what are the sizes of the blocks at issue in this case?

        Third, assuming that the printer’s block is determinative, would a 3-point font, for
example, be sufficient under the statute as long as the blank space between the two lines
is sufficiently large?

       Fourth, what legislative purpose would be served under MCL 168.482(2) by a
type-size requirement that measures the size of the printer’s block compared to a
requirement that measures the size of the actual printed character?




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          July 11, 2012                       _________________________________________
        t0711                                                                 Clerk